Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      ALLOWANCE


This communication is responsive to Request for Continued Examination application filed on 8/5/2021.

Allowable Subject Matter


Claims 1-17, 20 and 22-25 are allowed.



REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:
Claims 1-17, 20 and 22-25 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “hold the content in the memory for a period of time when the content is inappropriate; display a sent complete message, associated with the content, on the sender device when the content is held at the computing device, wherein the sent complete message indicates that the content has been sent to a receiver device associated with a recipient of the content, the sent complete message is displayed without the content being sent to the receiver device, the held content is pending with the computing device and is not accessible for viewing at the receiver device when the sent complete message is displayed on the sender device and  the computing device that holds the content is different from the receiver device; display the content on the sender device for editing or approval after holding the content for the period of time and after the display of the sent complete message on the sender device; and send the content to the receiver device based on the editing or the approval of the content such that the content is accessible for viewing at the receiver device”. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's 

disclosure.

	- Loi et al. U.S. Patent Pub. No. 2020/0274839, Incoming communication filtering system.
            - Chen et al. U.S. Patent Pub. No. 20180026920, Smart Notification Schedule and Modality Selection.
               - Bostik et al. U.S. Patent No. 10,594,638, Point Time expression of Emotion Data Gathered from Chat Session.
	



Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably

Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.